Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
The Applicant’s amendment/request for reconsideration filed on December 10, 2020 was received.  Claim 2 was amended.  Claim 32 was added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of “a first current collector connecting the anodes of the first and second cells, and a second current collector connecting the cathodes of the first and 

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Bates in view of Skotheim et al. and Kwak et al. on claims 2-10, 13, 15, and 16 is maintained with modifications to address the amendment to the independent claim and correction of a typographical error.

The claim rejection under 35 U.S.C. 103 as unpatentable over Bates in view of Skotheim et al. and Kwak et al. as applied to claim 2 and further in view of Tarnowski et al. on claim 11 is maintained.

Claims 2-10, 13, 15, 16, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bates (US 5569520) in view of Skotheim et al. (US 2002/0012846) and Kwak et al. (US 2009/0288943).
	Regarding claims 2, 3, 16 and 32, Bates discloses a thin film battery device (Abstract) comprising two or more electro-chemistries (3:21-34; 5:7-23), the thin film battery device comprising: a first thin film battery cell comprising a first cathode layer (28), a first electrolyte layer (30), and a first anode layer (26); and a second thin film battery cell comprising a second cathode layer (28), a second electrolyte layer (30), and a second anode layer (26), a separation/thermally conductive layer (32 layer of insulating material [Fig 1] or current collector 45 [Fig 1b]) deposited between the first thin film battery cell and the second thin film battery cell (see Fig 1 and 1b; 3:63-4:10); wherein the second thin film battery cell overlays the first thin film battery cell (See Figure 1 below; 3:21-34, 44-62), where the cells are connected in a parallel relationship (the first and second current collector electrically connecting the first and second 
 
    PNG
    media_image1.png
    363
    658
    media_image1.png
    Greyscale

However, Bates recognizes a limited selection of alternative active materials (chemistries) for each cathode, it would have been obvious to one or ordinary skill in the art at the time of the invention to select either the same or differing electrochemistries based on the list of active materials for the cathode in the thin film battery stack because Bates recognizes differing viable active materials to form each of the individual thin film batteries within a multi-cell stack without any further limitations.  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950) (MPEP 2143).
Skotheim teaches that the anode active material layer for a lithium based electrochemical cell can be in a range from 2 to 200 microns thick and that this thickness is selected based on the battery cells design parameters desirable excess lithium, cycle life and resultant thickness of the cathode [0032-0034].  One of ordinary skill in the art would also readily recognize that the thickness and area of the overall active material region directly correlates to the energy capacity of the cell which is also designed capacity and end use specific.  It would have been obvious to one of ordinary skill in the art at the time of the invention to select a thickness from 2 to 200 microns for the anode active material layers in the battery cells of Bates because Skotheim recognizes a design parameter such as an active material layers thickness is dependent upon the needs for the cell including desirable excess active material amounts and cycle life which would impact the overall cells charge capacity and the resultant thickness required for the opposing polarity layer.  It has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Kwak teaches a thin film battery [0007, 0013] where the processes for the forming the cathode layer produces a layer that may be at least 3 to 5 micron thick to provide sufficient energy densities for higher power applications [0030-0032] while still allowing for compatibility with cost effective and high-volume manufacturing [0012, 0021]. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the thickness of the cathode layer of Bates and Skotheim to be at least 3 microns thick because Kwak recognizes this thickness range is compatible with the thickness sufficient to provide sufficient energy density for the battery while being compatible with cost effective and high volume manufacturing processes for thin film batteries. It has been held that where the claimed ranges “overlap or lie 
Regarding claim 4, Bates discloses the first thin film battery cell comprises a first cathode current collector (44) and a first anode current collector (46), and wherein the second thin film battery cell comprises a second cathode current collector (44) and a second anode current collector (46; see Figure 1 above).
Regarding claim 5, Bates discloses the first thin film battery cell and the second thin film battery cell are deposited (3:21-34).
Regarding claims 6, 7 and 9, Bates discloses the first electrolyte layer comprises lithium and the second electrolyte layer comprises lithium (4:32-34) and more specifically lithium phosphorous oxynitride (LIPON) (4:32-34).
Regarding claims 8 and 10, Bates discloses the electrolyte layers are approximately 1 µm thick (5:7-23).
Regarding claim 13, Bates discloses the second cathode layer comprises a lithium manganese oxide (LiMn204) (5:7-30).
Regarding claim 15, Bates discloses the first anode layer and the second anode layer comprise lithium (2:20-28).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bates, Skotheim and Kwak as applied to claim 2 and further in view of Tarnowski et al. (US 2005/0147877).
The teachings of Bates, Skotheim, and Kwak as discussed above are herein incorporated.
Regarding claim 11, Bates is silent towards the first cathode layer comprising lithium iron phosphate (LiFePO4).

	
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) The rejection should be withdrawn because the references fail to teach “a thermally conductive layer disposed between the first and second thin film batteries” as now claimed.

In response to Applicant’s arguments, please consider the following comments:
(a)  As discussed in the rejection above, Bates teaches an insulating (electrically) material layer or overlaid with a current collector layer (to form a bipolar battery) disposed between the two cells (see Fig 1 and 1b; 3:63-4:10) sufficiently recognizing a separation / thermally conductive layer.  The insulating layer or the metal current collector layer would be recognized by a skilled artisan to have some degree of thermal conductivity inherent to the materials properties.  While the specification recognizes a single example material of aluminum nitride for the layer as argued by the Applicant, the scope of the claims are not limited to such and the lack of any other examples argues against support for a broader scope being appropriate in light of the specification.  Applicant is reminded, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated any grounds of rejection not previously presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Examiner, Art Unit 1727